DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kojo (WO 2018/092776; reference of record).
Regarding claim 1, Kojo teaches a piezoelectric resonator device (Figures 1, 5, 6), comprising:
a piezoelectric resonator plate (2) including a first excitation electrode (221) formed on a first main surface (211) of a substrate (plate 2 is a substrate), and a second excitation electrode (222) formed on a second main surface (212) of the substrate, the second excitation electrode (222) making a pair with the first excitation electrode (221);
a first sealing member (3) covering the first excitation electrode (221) of the piezoelectric resonator plate;

an internal space (13) formed by bonding the first sealing member (3) to the piezoelectric resonator plate (2) and by bonding the second sealing member (4) to the piezoelectric resonator plate (2), the internal space hermetically sealing a vibrating part (22) including the first excitation electrode (221) and the second excitation electrode (222) of the piezoelectric resonator plate (2), wherein
the first sealing member (3) and the second sealing member (4) are respectively bonded to the piezoelectric resonator plate (2), both via laminated bonding patterns (115c, 251-252) each constituted of a laminated film including at least a base film that is made of Ti and a bonding film that is made of Au and is formed on the base film (Kojo teaches forming 251 and 252 with Ti and Au films using vapor deposition.),
the laminated bonding patterns include a laminated sealing pattern (251-252) that is annularly formed (see shapes in figures 5 and 6) and surrounds the vibrating part (22) in plan view so as to hermetically seal the internal space (13), and a laminated conductive pattern (115c) that establishes conduction between wiring and electrodes (on members 3 and 4),
the laminated conductive pattern (115c) is disposed within a closed space (see figures 5-6) surrounded by the laminated sealing pattern (251-252), and 
GND potential is applied to the laminated sealing pattern (251-252) when the piezoelectric resonator device (101) operates. 

wherein the laminated sealing pattern (251-252) also serves as the laminated conductive pattern (115c) to which the GND potential is applied when the piezoelectric resonator device (101) operates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ilzuka et al. (US 2016/0329484; “Ilzuka”) in view of Fujii et al. (US 2007/0096605; “Fujii”).
Regarding claim 1, Ilzuka teaches a piezoelectric resonator device (figures 19, 22, and 23), comprising:
a piezoelectric resonator plate (2) including a first excitation electrode (221) formed on a first main surface (211) of a substrate (para. [0200]), and a second excitation electrode (222) formed on a second main surface (212) of the substrate, the second excitation electrode (222) making a pair with the first excitation electrode (221);

a second sealing member (4) covering the second excitation electrode (222) of the piezoelectric resonator plate; and
an internal space (13) formed by bonding the first sealing member (3) to the piezoelectric resonator plate (2) and by bonding the second sealing member (4) to the piezoelectric resonator plate (2), the internal space hermetically sealing a vibrating part (23) including the first excitation electrode (221) and the second excitation electrode (222) of the piezoelectric resonator plate (2), wherein
the first sealing member (3) and the second sealing member (4) are respectively bonded to the piezoelectric resonator plate (2), both via laminated bonding patterns (73, 251-252) each constituted of a laminated film including at least a base film that is made of Ti and a bonding film that is made of Au and is formed on the base film (Para. [0080]),
the laminated bonding patterns include a laminated sealing pattern (251-252) that is annularly formed (see shapes in figures 22 and 23) and surrounds the vibrating part (23) in plan view so as to hermetically seal the internal space (13), and a laminated conductive pattern (73) that establishes conduction between wiring and electrodes (on members 3 and 4),
the laminated conductive pattern (73) is disposed within a closed space (see figures 22-23) surrounded by the laminated sealing pattern (251-252).
Ilzuka fails to teach wherein GND potential is applied to the laminated sealing pattern when the piezoelectric resonator device operates. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the laminated sealing pattern of Ilzuka to ground because such a modification would provide the benefit of protecting the piezoelectric device of Ilzuka from interfering RF radiation.
As for claims 2 and 3, Ilzuka modified by Fujii teaches wherein the laminated sealing pattern (251-252) is connected to the laminated conductive pattern (73) to which the GND potential is applied when the piezoelectric resonator device (101) operates; and
wherein the laminated sealing pattern (251-252) also serves as the laminated conductive pattern (73) to which the GND potential is applied when the piezoelectric resonator device (101) operates.

Conclusion
The prior art made of record and not relied upon teaches resonator devices, comprising: resonator plates, sealing members, spaces, and bonding patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        February 24, 2022